Citation Nr: 9929722	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-08 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right great toe 
disability.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1995.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  This appeal was previously before the 
Board in January 1998.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current right knee 
disability.

2.  There is no medical diagnosis of a current disability of 
the right great toe.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right great toe disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

At a January 1999 VA examination, the veteran indicated that 
he experienced right knee pain while exercising.  Physical 
examination revealed that the veteran's right knee had full 
range of motion with no pain during range of motion testing.  
The veteran also complained of pain in the right great toe 
after playing soccer.  Physical examination revealed no right 
great toe pain or abnormality.  There is no competent medical 
evidence demonstrating that the veteran currently suffers 
from a right knee disability or disability of the right great 
toe, and the Board finds that the veteran's claim for service 
connection for those disabilities is not well grounded.  
38 U.S.C.A. § 5107 (a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this 
decision, the Board is informing the veteran that a medical 
diagnosis of current disability as well as medical evidence 
of a nexus between a current disability and service are 
necessary to establish a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for a right knee disability is denied.

A well-grounded claim not having been submitted, service 
connection for a right great toe disability is denied.


REMAND

While it appears that VA examiners have rendered diagnoses of 
cataracts, a low back disability, and a left wrist 
disability, it further appears that they did not comply with 
the Board's January 1998 remand request that "if the claimed 
disorders are diagnosed, the examiner should be requested to 
offer an opinion as to whether these current disorders are at 
least as likely as not related to the veteran's service."

The Board further notes that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders; it constitutes error on the part of the 
Board to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the claims 
file to the examiners who conducted 
the January 1999 and February 1999 
VA examinations and request that 
they review the file and their 
examination report and state whether 
it is as least as likely as not that 
the veteran's diagnosed cataracts, 
low back disability, and left wrist 
disability are related to the 
veteran's service.  A complete 
rationale for all opinions expressed 
should be provided.  If either or 
both of the examiners are no longer 
available, the RO should request 
another qualified physician or 
physicians to review the claims file 
and provide the requested opinions.

2.  The RO should then review the 
expanded record and determine 
whether the veteran's claims can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this remand is to clarify the medical record.  
The Board does not intimate any opinions as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals







